Citation Nr: 1234594	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  00-18 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for a disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board most recently in July 2010, when the issue on appeal was remanded for additional development.

The Veteran testified at a hearing before one of the undersigned Veterans Law Judges (VLJ) at the RO in September 2006.  A transcript of the hearing is of record.  In July 2010, the case was remanded for additional development.  During the processing of that remand, the Veteran was afforded a new hearing before another one of the undersigned VLJs at the RO in January 2012.  The VLJ at the January 2012 hearing explained that because a Travel Board hearing had also been previously held in this matter (in September 2006), it would be decided by a panel of three VLJs.  See 38 C.F.R. § 20.707 (All VLJs who preside over a hearing must participate in the decision on the claim).  The VLJ further explained that the United States Court of Appeals for Veterans Claims (Court) had recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal; therefore, the Veteran had a right to a hearing before the third member of the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In response, the Veteran and his representative indicated that a hearing before a third VLJ was not necessary, and the Veteran waived his right to an additional hearing.  Thus, a hearing before the third undersigned VLJ is not necessary.

Also as an initial matter, the Board notes that it has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal. Aside what is discussed below, there are no additional documents contained in the Virtual VA system that are pertinent to this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue of entitlement to service connection for a disability of the lumbar spine in July 2010 for the purposes of obtaining additional VA treatment records, information concerning private medical providers, private medical evidence, and agency of original jurisdiction (AOJ) readjudication of the issue including with the benefit of review of certain evidence submitted by the Veteran (the AOJ had previously not had the opportunity to consider such evidence at the time of the prior May 2010 supplemental statement of the case).  Updated VA treatment records were added to the claims-file in July 2010.  Also in July 2010, the AMC sent a letter to the Veteran including a request to identify his private medical providers.  However, subsequently, the AOJ deferred adjudication of the matter in December 2011 so that the Veteran could be afforded a new travel Board hearing on the issue of entitlement to service connection for a disability of the lumbar spine in January 2012.  After completion of the hearing, it appears that the case was then returned to the Board in April 2012 without further action by the AOJ; the AOJ has evidently not issued a supplemental statement of the case (SSOC) since the Board's July 2010 remand.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the appellant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Board's prior July 2010 remand had already identified evidence received by the AOJ which had not been addressed by any SSOC.  That previously identified need for issuance of a new SSOC remains unremedied, and the Board's remand directive for issuance of a new SSOC has not been completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A further need for issuance of a new SSOC has resulted during the processing of the Board's remand with the addition of new evidence (such as the updated VA treatment records).

The Board also observes that the claims-file available for review at the Board appears to be incomplete at this time.  For instance, the Board notes that the Virtual VA electronic claims-file contains documents from August 2011 associated with a rating decision, but the Virtual VA claims-file documentation is clearly incomplete.  The August 2011 "Rating Decision - Narrative" document in Virtual VA contains only the first page and is obviously incomplete, lacking most of the elements of a rating decision narrative document.  For various reasons, the Board is unable to definitively determine the contents of the August 2011 rating decision, which is not otherwise documented in the claims-file.

The Board does observe that the Veteran has submitted an undated statement (apparently received around late 2011) expressly providing "Notice of Disagreement with Recent Denial of Claim for Right Shoulder/Acromio Clavicle Joint."  The Board is aware that a properly filed notice of disagreement that has not been addressed by an appropriate statement of the case may require a remand directing the RO to issue a statement of the case.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  However, under the circumstances of this case where the pertinent procedural details are not clear (as the referenced rating decision is not adequately documented), the most appropriate action at this time is for the Board to direct that the AOJ assemble a complete claims-file with all the pertinent documentation to permit proper and correct identification and resolution of procedural concerns, including any new appeals that may have been properly initiated by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to obtain the records of any VA treatment not already of record which may be related to the Veteran's claimed back disability, if any new such records have come into existence since the date of the last update of VA records in the claims-file in July 2010.
 
2.  The Veteran should again be requested to furnish the names and addresses of all private medical care providers referred to in the documents he has submitted during the year 2009 in support of his claim.  This information was previously requested in July 2010 and no response from the Veteran is currently documented in the (evidently incomplete) claims-file.  If it is determined that the Veteran has not already provided the information requested by the July 2010 letter, the RO/AMC should take this opportunity to make a new request to the Veteran for this information emphasizing the need to identify all private medical care providers referred to in the documents he has submitted during the year 2009 in support of his claim.  After an attempt to obtain the appropriate authorizations from the Veteran, the RO should then take appropriate action to request all pertinent records from the identified sources.

3.  The RO/AMC should take appropriate action to ensure that the claims-file is complete.  Attention is directed to the fact that there is no adequate documentation of an August 2011 RO rating decision which is only partially documented in Virtual VA (with all but the first page missing).  When the record is determined to be complete, the RO/AMC should take all necessary action with regard to any appeal or claim that may have been initiated by the Veteran's "Notice of Disagreement" seeking service connection for a right shoulder disability.

4.  After completion of the above and any other development the RO/AMC deems necessary, the RO/AMC should review the expanded record and adjudicate the Veteran's claim of entitlement to service connection for a lumbar spine disability.  This readjudication must clearly contemplate the evidence the Veteran submitted in 2009 in support of his claim that has not yet been addressed by any SSOC (as identified in the Board's July 2010 remand), as well as all additional evidence received since the most recent prior SSOC.  If the determination of this claim is unfavorable to the Veteran, the Veteran and his representative should be provided with an SSOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
                 L. HOWELL                                              JESSICA J. WILLS
	              Veterans Law Judge                               Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
                                                       ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

